ORDER
Christopher W. Gilyard appeals the denial of his 29.15 motion for postconviction relief. Gilyard’s motion was denied after an evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. Rule 84.16(b).